This appeal contains no assignment of error specifically made, as the statute requires. It therefore properly presents no matter for our determination. General Statutes, § 802. We, however, have the power to waive the defect, and, under the circumstances of the case, we have deemed it best to decide the question, which, as the defendant fully understood, the plaintiff desired to present to our consideration, and which both parties have exhaustively argued.
This question is the general one of the right of the plaintiff, under the circumstances disclosed by the finding, to recover back from the defendant a sum of money which the former, prior to the commencement of the action, had paid to the latter. In deciding this question we have no occasion to consider the incidental one, to which much of the argument was addressed, as to whether or not the plaintiff, when it made the payment in question, was under a legal obligation to make it. If it was under such an obligation, it confessedly has no present right of action. *Page 230 
No more has it, under the circumstances presented by the other alternative, for which the plaintiff contends. The payment to the defendant was made with full knowledge on the plaintiff's part of all the facts of the situation. It was made voluntarily and deliberately. It was made in the belief on the plaintiff's part that, in view of the circumstances, it was under a moral obligation, at least, to make it. It was made in response to a demand presented by the defendant's attorney. It was made after information from the attorney that suit would be brought, if the demand were refused. We have, therefore, this situation: that it is sought to recover back money paid to another voluntarily, with full knowledge of the facts, after consideration, in response to a demand based upon a claim of right, in recognition of a moral duty to satisfy that demand and to avoid litigation. The plaintiff's change of mind and heart has come too late. It cannot now reopen the dispute once fairly settled. There is no claim of fraud, misrepresentation or concealment on the part of the defendant or his attorney in obtaining the money. The threat of suit did not constitute duress. Morris v. New Haven, 78 Conn. 673, 675,63 A. 123. Any failure on the plaintiff's part to understand the full extent of the parties' strict legal rights under the known facts, cannot help to reopen the once closed door of controversy, for one reason, because its conception of its legal obligation was only one of the moving causes of its favorable response to the appeal to recompense the defendant for what he had lost through the forged bills of lading. And there is another reason, which of itself must be conclusive. Notwithstanding that the plaintiff may have been ignorant of its strict legal rights when it paid over the money, the defendant is not thereby placed in the position of now holding that which he cannot in good conscience retain. It is true that money paid under a mistake of law can sometimes be recovered back. It is not true that it always, or generally, can. Were it so, there would be all too *Page 231 
few money controversies ended save through the medium of litigation. The law favors the private settlement of such matters, and it does not throw around that process the hazards and uncertainties which would attend the principle that no voluntary satisfaction, settlement or compromise of a demand can be made which will have any efficacy in the face of a contention that the law was not fully known to the parties. Even the wisest lawyer might often find himself helpless to accomplish a permanent result in the way of the settlement of business differences in the presence of such conditions. The pertinent principle, which has had the approval of this court, is "that, when money is paid by one, under a mistake of his rights and his duty, and which he was under no legal or moral obligation to pay, and which the recipient has no right in good conscience to retain, it may be recovered back, . . . whether such mistake be one of fact or of law." Northrop v. Graves, 19 Conn. 548, 554;Mansfield v. Lynch, 59 id. 320, 327, 22 A. 313. The appeal to which the courts listen is one to the principles of equity. It is only when one has obtained such an advantage over another by reason of that other's mistaken view of his legal rights that it would, under the circumstances, be unconscionable for him to retain it, that a situation created by the fair conduct of the parties will be disturbed. ParkBros.  Co. v. Blodgett  Clapp Co., 64 Conn. 28, 34,29 A. 133. There is no such situation here. There is not the slightest inequity in the defendant's retaining money paid to him as this was. It was fairly got and may be fairly kept.
   There is no error.
In this opinion the other judges concurred.